 SAMBO'S RESTAURANTS. IN(CSambo's Restaurants, Inc. and Hotel. Motel and Res-taurant Employees and Bartenders Union. loAcal 50,AFL-CIO. Case 32-CA 212 (formerlv 20--CA12866)July 31. 1978DECISION AND ORDERBy MEMBERS JE-NKINS, MIuRPIY, AND TRI FSI)A ITOn November 9, 1977. Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter. the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings. andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge held that the Re-spondent did not violate Section 8(a)(3) and (I) ofthe Act by terminating the services of employee Di-ane Weeklev, who had previously tendered and thenwithdrawn a letter of resignation. Specifically, theAdministrative Law Judge concluded, on facts whichare not here in dispute, that the General Counselfailed to prove by a preponderance of the evidencethat the Respondent terminated Weekley for dis-criminatory reasons rather than for the reason as-signed: namely, that the Respondent sought to re-place Weekley with an employee "who had not yetdemonstrated a 'coming and going attitude'" abouther job. We disagree.Prior to her involuntary termination on April 9,1977, Weekley had been continuously employed bythe Respondent as a waitress for approximately 4-1/2 years.' During this period, Weekley had her owncustomer following, was well tipped, and was consid-ered by management to be highly efficient in per-forming her work. Weekley was also known by man-agement to be openly critical of working conditionsat the restaurant, which apparently began to deterio-rate during the latter part of 1976, after the arrival ofRobert Waldheim, the new manager. In fact, em-ployee discontent with these conditions culminatedin a series of meetings with management duringIAs of the date of the hearing held herein. onls 3 or 4 of the s5 Indls id-uals emploved at the Respondent's San l.eandro restaurant had iworked formore than 4 cear,which employee grievances concerning scheduling,seniority, laundry allowances, and short shifts wereaired. Weekley's name was associated with thesegrievances and was mentioned during the aforesaidmeetings. Waldheim. apparently displeased with therole planed by Weekley in the formulation and pre-sentation of grievances, labeled her a "troublemak-er.During the first 3 months of the new year, certainevents occurred which are also relevant to the issuesraised by Weeklev's termination in April. In January.Weekles refused Waldheim's request that she pro-vide evidence in support of his civil suit against theUnion as a result of an altercation he had with aunion business agent outside the restaurant on NewYear's Eve. Weekley also continued to express dissat-isfaction with working conditions at the restaurant.She wrote notes documenting some of the more dis-tressing problems. In February, another waitress de-livered one of these notes to Waldheim, revealingWeeklev as the author. Among other things, this par-ticular note complained that: "the dishwasher won'twork unless booze is present": new waitresses re-ceived no training: waitresses would leave the floorand not be admonished for doing so: employees didnot receive breaks: the restaurant was dirt): andWaldheim drank on the job.Thereafter, in early March, Waldheim advisedWeekles that he had her transfer papers for the Re-spondent's nonunion Livermore restaurant on hisdesk and that he would do everything he could toeffect the transfer smoothly. Weekley exhibited sur-prise, noting that she had not asked for a transfer tothat restaurant. Waldheim replied that maybe sheshould consider accepting the transfer. Weekley de-clined. thus successfully fending off what the Admin-istrative Law Judge characterized as "a mysteriouseffort" to have her transferred.It is in this context that we consider the events ofMarch 26, which, according to the Respondent, ledto Weekley's involuntary termination. As found bythe Administrative Law Judge, the "graveyard" shiftof that date was "disastrous." Heavy patronage andan inadequate number of employees caused slownessof service and dissatisfied customers. Around mid-night, Assistant Manager Edward Shute unsuccess-fully attempted to augment the employee staff. By3:30 a.m., Weekley, frustrated and weeping, wrote ona napkin: "I am giving my notice 2 weeks" andplaced it at Shute's cook station. He glanced at it,said, "Okay, fine.'" and continued with his work. Atapproximately 5 a.m., Weeklev, then more com-posed, retrieved and kept the napkin on which shehad written her resignation note. Subsequently,Shute advised Waldheim of the incident, but also ad-237 NLRB No. 30195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised him that he could not locate the napkin. Wald-heim immediately took steps to replace Weekley.On Monday, March 28, Weekley lodged a griev-ance with Union Representative Steven Martin. whorecorded the following complaints: "No breaks, norush relief, customers walking out because of lousyworking conditions." Martin immediately telephonedWaldheim and a meeting was scheduled for the fol-lowing Friday., April 1. on Weekley's grievance. I hismeeting was later canceled b\ Waldheim.Meanwhile, Weekley resumed her regular scheduleat 10 p.m. on Wednesday, March 30. Upon arrivingat the restaurant, Weekley told Assistant ManagerWood that she "wasn't going to quit" and asked himto intercede with Waldheim. He refused to do so.Early on Sunday morning, April 3, after Weekleycompleted her shift, Wood handed her a note fromWaldheim dated April 2, accepting her "resignation"and advising her that he has been "taking steps" tofill her position. Concededly, Waldheim wrote thisnote after being apprised that Weekley's grievanceshad been forwarded to Union Representative Mar-tin. Weekley protested Waldheim's action to Wood,saying that she would not quit. She wrote anothernapkin message to Waldheim to the same effect,which Wood placed on Waldheim's desk. On the fol-lowing day, April 4, Waldheim learned that the em-ployee designated to replace Weekley would not ac-cept a transfer to his restaurant. Notwithstandingthis, Waldheim never retreated from his decision toterminate Weekley either then or subsequently, onApril 6, when Martin, Weekley, and her husbandpaid an unannounced visit to Waldheim's office inan effort to save Weekley's job. She was terminatedon April 9, 2 weeks after tendering and retrieving herresignation note.Contrary to the Administrative Law Judge, wefind that Weekley was involuntarily terminated fordiscriminatory reasons rather than because she dem-onstrated a "coming and going attitude," as the Re-spondent claimed.2The reason assigned for terminat-ing Weekley does not bear up under scrutiny, for, ifanything is certain, it is the fact that Weekley hasexhibited stability with respect to her employment.Waldheim himself testified that out of a complementi Iikewise. we reject the Adminisiraiise I.av Judge's analssis of the lwiapplicable to this case insofar as he finds a material distinctioin heweenSveor, Inct 223 NL RB 1091 (1976). where an employee wais termlinated fotorganizational activities "designed to e.staibhh an exclusive collective-har-gaining representative," and the instant proceeding, which. in his viesw in-volves "carpingly persistent. marginally valid complaints about amnbiance ofthe workplace as related It contractual provisions" ( nipihasis in original.Weekley was clearly engaged in concerted, protected activitv w shegrieved over working conditions which hald markedly deteriorated it is ele-mentary that the Act protects an employee so engaged no less than it doesone who is involved in organizational activities. Ihe Admiinistrahie LiawJudge erred in concluding that Svitir is inipplicable i Ithis caseof 55 employees, only 3 or 4 besides Weekley hadworked for the Respondent for more than 4 years.Weeklev's longevity in these circumstances hardly re-,eals a "coming and going" attitude. Indeed, herconcern over deteriorating working conditions andher persistence in attempting to remedy the situationreveal, if anything, a "staying" and not a "going"attitude. The Administrative Law Judge himselffound that Weekley's resignation note "was spawnedunder trying circumstances not of her own making"and was in fact withdrawn before the Respondenthad replaced her. Moreover, that the assigned reasonis pretextual is dramatically underscored by the Ad-ministrative Law Judge's own finding that "[a]rgu-ably too, there had been disparate treatment admin-istered Weekley because other employees who weretruly deserving a penalty received none." Again, inthis respect, we need only refer to Waldheim's testi-monv to find unquestionable evidence of disparatetreatment. He himself stated, albeit reluctantly, thatone waitress who resigned was subsequently rein-stated, and at least two others who walked out in themiddle of a shift had been permitted to return towork. In these circumstances we find that the reasonassigned by the Respondent for Weekley's termina-tion is not entitled to belief. It is impossible to con-clude otherwise, particularly in light of the Adminis-trative Law Judge's own assessment of Waldheim as"disingenuous," or, simply stated, lacking in candor.Hlaving thus disposed of the pretextual ground forWeekley's termination, we must now determine by apreponderance of the evidence before us the true rea-sons therefor. The only plausible explanation lies inthe context of events immediately precedingWeekley's termination.3In this respect the recordshows, as previously stated, that in December 1976Waldheim labeled Weekley a troublemaker as a re-sult of her role in the presentation of grievances overdeteriorating working conditions; in January 1977she refused Waldheim's request to provide evidencesupportive of his lawsuit against the Union arisingfrom the preceding New Year's Eve altercation; inFebruary Waldheim came into possession of notescomprising "Weekley's unflattering reflections onrestaurant management," and in March, the samemonth in which she was terminated, she "fended offtAs weekley as terminated neither for the reasons assigned by the Re-spoindicnt notr because of incompetence nor on disciplinary grounds, theBoard is free to drawn an inference that her termination was based on unlaw-ful coinsideration. "It would indeed be the unusual case in which the linkbetween the discharge and the union activits could be supplied exclusivelyby direct evidence. Intent is suhjective and in many cases the discriminationcain he proven cinl? by the use oi circumstantial es idence Furthermore. inanailzing the evidence. circumstantial or direct, the Board is free to drawalni reasonable lfilerence." ,I 1 R.B v. MAelrose Processing (o.. 351 F.2d693, '98 (( A K, 1965)196 SAMBO'S RFSTAURANIS. INCa mysterious effort" to transfer her to the Respon-dent's nonunionized Livermore restaurant.We are persuaded b\ these events that the Respon-dent terminated WeekleN because of her role in theformulation and presentation of griexances. Accord-ingly, we find that the General C ounsel has estabh-lished by a preponderance of the evidence that theRespondent caused the termination of Weeklex be-cause of her union or protected concerted actititicsin violation of Section 8(a)(3) and (I) of the Act.CON( I I SiONS O0: Lx,1. The Respondent. Sambo's Restaurants, Inc.. is.and has been at all times material, an emplo\er en-gaged in commerce within the meaning of Section2(2). (6), and (7) of the Act.2. The Union. -lotel. Motel and Restaurant Eim-ployees and Bartenders Union. Local 50. AF.I C10).is a labor organization within the meaning of Section2(5) of the Act.3. The Respondent violated Section 8(a)(3) and (Itof the Act by terminating the emplo mient of I)ianeWeekley because she engaged in union or protectedconcerted activity.4. The aforesaid unfair labor practice affects coin-merce within the meaning of Section 2(61 Iand (7) ofthe Act.Tmn Rt xtiit)Having found that the Respondent has engaged incertain unfair labor practices. we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.To remedy the unlawful termination of DianeWeekley, we shall order the Respondent to offer herimmediate and full reinstatement to her former job.discharging if necessary any replacement. or. if suchjob no longer exists, to a substantially equivalent po-sition, without prejudice to her seniority or otherrights and privileges, and make her whole for any'loss of earnings she may have suffered by reason ofthe discrimination against her by payment of a sumof money equal to the amount that she normallyLwould have earned as wages from the date of herdiscriminatory termination to the date of a bona fideoffer of reinstatement, less net earnings, in accor-dance with the formula set forth in F :. H 'oleolorthCompany, 90 NLRB 289 (1950). and with interestthereon as prescribed in Florida Steel Corporation,231 NLRB 651 (1977).4As the unfair labor practice committed was of a'See, genera i.N, Ait Piumnhing & Hetinit (C, 138 Ni RB 'II I IOt2.character whilch *coes to the verN heart of the Act. ,xeshall order- that the Respondent cease aild desisttherefrom and from il anx other manner interferinglx ith. restrailning. or coercing emplo)ees in the exer-cise of rights tariralnteed them bh Section 7 of theAc t.,()RIl)lRPurlsuant to Section IO(c) of the National I iaborRelations Act. ais amended, the National l.abor Re-lations Board herch x orders that the Respondent.Salllo's Restaurants. Inc.. San .eandro, (California,its officers. tcenlts. successors. and assigns. shall:I. ('ease i1ll desist froml:(;a) Discouraging emplo!ees from enrgaging inunion or protected concerted activitN bh terminatimngtheir emplonment or ill an;x other ma;nner discriimi-natingl against thenil \i th respect to terms and condi-tions of cnplo. mnlent because the! choose to enlageilln union 01or protected concerted actixfit'.bh) In an\ other manner interfering xwith. restrain-ing. or coercin, employees in the exercise of theirrights gutaranteed them by Section 7 of the Act.2. '1 ike the followinga affirmatix e action which theBoard finds x ill effectuate tile policies of the Act:(a) Offer to Diane W'eetklex immediate and full re-instatement to her former job. dismissing if necessar'.anll replacement. or. if that position no longer exists.to a substanti;Illx equixvalent position. xithout pre u-dice to her senioritx or other rights and privileges.and make her x hole for any loss of earnings in themanner set forth in the section herein entitled "I lheReined'\(b) Prcscrxc and. upon request. make axailable tothe Board or its agents, for examination and colw, ing.all paN roll records, social security pa"ment records.timecards, personnel records and reports. and allother records necessarx to analxze the anlount ofbackpay due unllter the terms of this order.(tc) Post at its San Leandro. California. place ofbusiness copies of the attached notice marked "Ap-pendix.- " Copies of said notice. on forms providedbh the Regional l)irector for Region 32. after beingdulx signed by the Respondent's representative, shallbe posted h\y the Respondent immediately upon re-ceipt thereof. and be maintained by it for 60 consecu-tive daNs thereafter, in conspicuous places. includingall places w here notices to employees are customariliposted. Reasonable steps shall be taken by the Re-I1 R B I fnthtifilv ' /( ( , 1210 F 2d 532 536 1( A 4. I94 )In the tc ll hait [ihi, Orider ci efiorced h\ .1 dgitlent olr a [ IlltCIed Stale'('oiurl f *Axpc.i lilte .tild, it t[ie l itc rcading i'o,sted b ()Idcr oif theNational al hr Rel-tlt in, l orid hall reald "P.oted P'ursu.ant to .a Judg-nirni .4 i t, tited St itc. ( o f ,xpp .l [-nflorciri an Order of theN\ ttl ll I thul Ra te.i .t lid'197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to comply here-with.APPENDIXN(OrFI(} To E1PI.()YoESPOSIED BY ORDER ()1 [litNATIONAL. LABOR Ri.All ()NS BOARDAn Agency of the United States GovernmentWE Wll. NOt discourage employees from en-gaging in union or protected concerted activityby terminating their employment or in any othermanner discriminating against them with respectto their terms and conditions of employment be-cause they choose to engage in union or protect-ed concerted activity.WE WILL. Nor in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Diane Weekley immediate andfull reinstatement to her former job, dismissingif necessary any replacement, or, if that positionno longer exists, to a substantially equivalent po-sition, without prejudice to her seniority or otherrights and privileges, and make her whole forany loss of earnings she may have suffered be-cause of the discrimination practiced againsther, with interest.SAMBO'S RESTAU RAN IS, INC.DECISIONSTATEMENT OF rFIE CASEDAVID G HEILBRUN. Administrative Law Judge: Thiscase was heard at San Francisco, California, on September29, 1977, based on a complaint alleging that Sambo's Res-taurants, Inc., called Respondent, violated Section 8(a)(1)and (3) of the Act by discriminatorily terminating the em-ployment of Diane Weekley because she joined or assistedHotel, Motel and Restaurant Employees and BartendersUnion. Local 50, AFL-CIO, called the Union, or engagedin other union or protected concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion.Upon the entire record, my observation of the witnessesand consideration of post-hearing briefs, I make the fol-lowing:FINDI'(;s OF FA I ANI) RESULIAN1 CONCLUSION OF LAWA collective bargaining agreement, devoid of formalgrievance procedure, exists between these parties.' In late1976, discontent with restaurant operations under newmanager Robert Waldheim resulted in an employee meet-ing held off-premises by Union Representative StevenMartin. Complaints were summarized and Linda Bensonelected as shop steward. The next day a meeting occurredbetween Martin, Benson, Union Business Agent MikeBronco, Waldheim, and Respondent's District ManagerRick Carver. Martin sought resolution of "a number ofgrievances" as then had emanated from "a meeting withthe people." Subjects included scheduling, seniority, laun-dry allowance and short shift. Martin does not recallwhether waitress Diane Weekley's name was mentionedduring the meeting, however, Benson credibly testified thatit was. The following month a meeting of similar tenoroccurred at San Francisco Airport, this one concerning"problems" both at the San Leandro and Hayward stores.On this occasion Respondent's vice president attended, infulfillment of his earlier promise to "sit down" for discus-sion of details in contract implementation.By March 1977, Weekley had been employed continuouslyover 4 years on a graveyard shift schedule ofWednesdays through Saturdays.2 She typically worked thedining room area on Friday and Saturday, having built upover the years a customer clientele from miscellaneous affini-ty groups. She was well tipped and considered by manage-ment quite efficient in her work. Weekly testified that she"continu[ously]" complained to assistant managers aboutrestaurant conditions, primarily shortage of supplies andcomplications from unbalanced scheduling of personnel.The graveyard shift of Saturday, March 26, was disas-trous. Heavy patronage and short-handedness caused slow-ness of service and temperamental customers. AssistantManager Edward Shute, filling in that particular night forhis counterpart, Gary Wood, attempted emergency sched-uling around midnight but to little avail. At 3:30 a.m.,Weekley, weeping and frustrated, wrote "I am giving mynotice 2 weeks" on a napkin and placed it at Shute's cookstation. He glanced at it, said "Okay, fine" and kept oncooking. Around 5 a.m. Weeklevy, then more composed,retrieved the napkin and kept it. At first opportunity Shuteadvised Waldheim of the resignation notice, but that hecould no longer locate the napkin on which it was written.Waldheim took steps to replace Weekley with a personworking at Respondent's Alameda restaurant, and whilethis was underway, Weekley, on Monday, March 28, wascontacting Martin about events. Martin recorded the fol-lowing on a "complaint sheet" as prelude to action:Respondent torporatiilon operatle restaurants at various locations. in-cluiding that here involsed at San .eandro,. California, where it annuall)derives gross reenies in excess of $S00).MX), while purchasing and receivinggoids vaslued in excess of $s.O05 which originated outside California. I findthat Respondent is an emnploscr within the meaning of Sec. 2(6) and (7) ofthe Actl and Ihat the nion i is a lhabor organization within the meaning ofSec 21(5All dates and named monriths hereafter are In 1977198 SAMBO'S RESTAURANTS. INCNo breaks, no rush relief, customerscause of lousy working conditions.going on bad for at least 4 weeks. I ha'they refuse to do anything.Martin then telephoned Waldheim, and a rcame to be termed Weekley's "grievance"Friday.' Waldheim later canceled out formeeting actually occurred April 6. under cito be described.Weekley resumed her schedule at 10 p.nUpon arriving at work that evening she askwith Waldheim for her because she "wasn'He refused to involve himself, and Weekfurther could be done at the time. She cotthe week and upon preparing to leaSaturday's graveyard shift was handed a lehelm dated April 2, reading:This letter will confirm the two week ngave to Mr. Shute on March 26th. Yconfirmed and witnessed by a numbeemployees and I have been taking stshift for the past week. Consider )ourcepted and if I can be of any assistanhesitate to call upon me.She protested again to Wood, emphaticwould not quit and that things needed toWeekley then wrote another napkin mesand saw Wood place it on Waldheim's desBob,I did not turn in a written notice.back. I will discuss this with you, but Iquit.DThe following Monday Weekley recontacted Martinconcerning the escalated problem of her imminent drum-ming out from employment. He rather urgently attemptedto contact Waldheim and, being unsuccessful, showed upat the restaurant the morning of April 6 with Weeklev, herhusband, and a colleague. As it happened both Waldheimand Carver were present, and a meeting commenced. Oper-ational matters were first discussed with flavor added asShute was called forth to concede the graveyard shift ofMarch 26 had been a "terrible night." Martin then broughtup the subject of Weeklev's resignation, pressing Wald-heim for ". .. why was he so intent on accepting it, par-ticularly to the point of writing a letter, and the letter hasnever been written accepting any kind of resignation at thisstore, or any other Sambo's store that I know of under ourjurisdiction." 4 No satisfactory, rationale was voiced. andIWaldheim denied being told the purpose of thli meeting, explaininginstead that he routinei, met with t:nion functionaries when requested onthe assumption there was something of significance to talk about I creditMartin's contrars testlminn, that he expresssl namred eekleN a, ai griev ingemploee His memor, was sharper on the poilnlt, and prohahilllhe of sucha contacl would result in this disclosure4 At this point in time Waldheim had learned. 2 da', earlier. that theperson set up for transfer from Alamedai changed her mind Suhbsequenlliwalking out be- Martin angrily concluded the meeting. Weeklev thenThis has been worked through her customary series of days and was paidve told mgmt. & off on Saturday. April 9. The following week, Martin fi-nessed Waldheim into a "Board of Adjustment" proceed-feeting on what ing, wherein a bipartite body deadlocked over the issue,"was set for that discharge of Diane Weekley." 5Fridassef and a As General Counsel has correctly argued, it isFr" ada unnecessary to decide whether Weekley was fired or quitrcumstances yetr"tn The dynamics of emotionally submitting, then ed-'n. on March 30.a. on March 30. gily withdrawing, a written resignation notice simply framewhat must be analvzed. There are many shadings to theed Wood to talkgoig to qt employment relationship here and generally. Several oft going to quit."these were highlighted in testimony elicited from Wald-ley felt nothingnley ftnothuing heim. There have been instances where an employeentinued through,ite sork after purely quit without notice, those where an employee (withwe work afterwtter from Wald- or without reasonable justification) walked off the jobabruptly, and those where feigned illness was used to maskeither unwillingness to work or as excuse why the assignedotice which you shift was not covered or not completed. Such instances in,our notice was turn trigger notions of full sanction against future reem-r of vour fellow ployment, of only possible reemployment, or of treatingeps to fill vour the episode as not rupturing the employment relationshipresignation ac- but instead arguablN warranting censure or discipline with-.ce to sou don't in its bounds. This case is different vet, for Weekley wasinoluntaril, terminated solel' because Waldheim chose toaI sayng she treat what his assistant once saw written on a restaurantall)', sa)'ing shee talked oer. napkin ats indication of such impermanence that the betterbe talked o ver.sage as ftlh course was simply to release Weeklev. and replace her withsage as followvs~;k: ~ another whose momentum was into an indefinite emplos-ment relationship, not awa,, from it.' The ultimate issueApril 3. 1977 devolves simply to whether in context of this collective bar-gaining relationship, and Weekley's known proclivity to-It was handed ward protesting working conditions through the Union orIt \was handed7not going to otherwise, Waldheim pretextually forced her off the job.I'm notoinThere were reasons for Waldheim to have been moretractable, chiefly because Weeklev was a long-service em-lane Weekle,another person wa, htred hut I,,rked Ins 3 dass. and Ihereafter the "re-placemnent" 55f Aeeklcs simpl\ merged Int, orerall scheduling contigura-IAbsent an' contrac tual gries.nrIe mechanism. the Board of drulstrentfuinlloned esseniialls because ,aildheim 'as too unschooled in eso,teric, oflabor management relations to refuse in'olnement I find Ihilt this entirefacet IS lrrelesanti for decismonal purposes as the crus of the case re.olvesaround \ aildhelm' expLinaitmon iof uh, aind how he dealt wlth \Weekle'sparticular SituatilonI Ihis characterization is mlstl iciuriate as of April 4. when prospectilereplaicement Msirai Sellers baicked i. nd adldheim was presented Ihechance ti dio olherwise thin request dispartch h the t nion of another wait-res, It is essenlaills In this ein rhat Si,r. In, .223 NilRB I091 (19'7l. ifactualls distinguishable. for there the issue of .i retracted resignarmon asinextrilcabhls interti lnte ith more hasic issues ,of an emplo r'sr "kno. iledge of her {ternminated entplIeei in' eoilement in ans current organii-zational campaign "223 NilRB at 1093 II ,oulid suhiert lindst. ilngBoaird doctrine Ito i mrechnlstlcal equaite concerted acheitst designed to ev-rabhoh an exclusise collectie-bargaining representatie with carpingl, per-sislent, mnargmnall salih coniplint abihout ambhlance iof the ,.orkplace asr, hurl i,, contractual pri, 1s1tnsthis pr.oceeding IS itself tantanmounl to a request for reinstatement onher hehailf I am mindful if this elementi. as part of tewilng instances whereindliduals were continued in emploriment bh Waldheim after soime unto-w,,ard eenl An inherent itifirnirtS in the process is that Respondent is entitied. ais it is doing. Ito defend ain cain imed iiilaoiin oif law Iheoretlcall,an emplioer coiiilc si act while nirultaneousl\ reeniploming the alleged dis-crinlnnee.i either i ti.clcill nlltliaoiin if pntential ldamageis r just thriiughiordlnar recriiitttnci prcsses Siuchi their' raircl, sses ac!u.IA application.so for praitic al purposes the d/itlnition t ilcidetllti199 DE(CISIONS OF NATIONAL LABOR RELA'IONS BOARDployee of concededly average reliability and above-averagecompetence. Continuing her would have caused no dis-cernible scheduling burden, and the first napkin note wasspawned under trying circumstances not of her making.Arguably too, there has been disparate treatment adminis-tered Weekley because other employees who were truly de-serving a penalty received none. Several added indicatorsare in the background. There was essentially uncontra-dicted testimony that in late 1976 Waldheim once labeledWeekley a "troublemaker," that she orally grieved the lackof overtime pay last Thanksgiving's eve, that she refusedWaldheim's request to provide evidence supportive of hiscivil lawsuit against the Union arising from last NewYear's Eve's altercation, that in February Waldheim hadbeen given notes comprising Weekley's unflattering reflec-tions on restaurant management, and that around Marchshe fended off a mysterious effort to transfer her to Re-spondent's nonunionized Livermore restaurant.Respondent's case stands primarily on Waldheim's de-scribed "mental policy" of how it seemed best in this"unique" situation to be done with Weekley, in favor ofany other person who had not yet demonstrated a "comingand going" attitude. In a larger setting, Waldheim hasfaced a fairly constant stream of institutional protest fromthe Union since assuming this managership in June 1976,equaniminously saw the appointment of a shop stewardlate that year at his restaurant, and while demonstrating nointerest in smoothing the Union's path to his door, hasrelatedly displayed no hostility toward it. nor unambigu-ously so toward Weekley. Events in 1976 are stale withrespect to the April finale. and disassociated indicators ofearly 1977 create but modest suspicion that chagrin wasrising in Waldheim. The final question is whether sufficientproof has emerged upon which to infer a discriminator),motive. I believe it has not, deciding instead that GeneralCounsel and the Charging Party have presented only afragment of Respondent's employee relations history thatcould inspire the neutral observer to view Waldheim asarbitrary. disingenuous, and self-defeating. The Act doesnot address these characteristics.IRecommended Order for dismissal omitted from publi-200